Exhibit 10.1

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.

 

SUBSCRIPTION AGREEMENT

and

LETTER OF INVESTMENT INTENT

 

 

Omni Bio Pharmaceutical, Inc.

5350 S Roslyn St, Ste 430

Greenwood Village, CO 80111

 

 

Gentlemen:

 

The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of shares of common stock (“Common Stock,” “Common Shares,” or
“Securities”) issued by Omni Bio Pharmaceutical, Inc. (the “Company”).. The
Common Shares are being offered at a price of $0.25 per Common Share (the
“Offering”). By execution below, the Subscriber acknowledges that the Company is
relying upon the accuracy and completeness of the representations and warranties
contained herein in complying with its obligations under applicable securities
laws.

 

1.     Subscription Commitment. The Subscriber hereby subscribes for the
purchase of                                 Common Shares at an aggregate
purchase price of $           as full payment therefor. The purchase price shall
be paid to the Company by cashier’s check made payable to Omni Bio
Pharmaceutical, Inc. Escrow Account or by wire transfer to the Offering’s escrow
account.

 

2.     Representations and Warranties. In order to induce the Company to accept
this subscription, the Subscriber hereby represents and warrants to, and
covenants with, the Company as follows:

 

(a)     Receipt of Document; Access to Information. Subscriber has been provided
with a copy of the Company’s Confidential Private Placement Memorandum (the
“Memorandum”) dated March 15, 2013 and Exhibits, as well as the Amendment to the
Memorandum and Exhibits dated April 30, 2013 (the “Amendment”) (collectively,
the “Documents”). The Subscriber has carefully reviewed and is familiar with all
of the terms of the Documents, including the Risk Factors contained in the
Memorandum and the Amendment. The Subscriber has been given access to full and
complete information regarding the Company and has utilized such access to the
Subscriber’s satisfaction for the purpose of obtaining such information
regarding the Company as the Subscriber has reasonably requested; and,
particularly, the Subscriber has been given reasonable opportunity to ask
questions of, and receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and to
obtain any additional information, to the extent reasonably available. The
Subscriber acknowledges that the Subscriber has had an opportunity to review all
of the Company’s SEC filings, which are publicly available at www.SEC.gov.

 

(b)     Reliance. The Subscriber has relied on nothing other than the Documents
(including any exhibits thereto) and the Company’s SEC filings in deciding
whether to make an investment in the Company. Except as set forth in the
Documents, no representations or warranties have been made to the Subscriber by
the Company, any selling agent of the Company, or any agent, employee, or
affiliate of the Company or such selling agent.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
1

--------------------------------------------------------------------------------

 

 

(c)     Economic Loss. The Subscriber believes that an investment in the
Securities is suitable for the Subscriber based upon the Subscriber’s investment
objectives and financial needs. The Subscriber (i) has adequate means for
providing for the Subscriber’s current financial needs and personal
contingencies; (ii) has no need for liquidity in this investment; (iii) at the
present time, can afford a complete loss of such investment; and (iv) does not
have overall commitments to investments which are not readily marketable and
disproportionate to the Subscriber's net worth, and the Subscriber's investment
in the Securities will not cause such overall commitments to become excessive.

 

(d)     Sophistication. The Subscriber, in reaching a decision to subscribe, has
such knowledge and experience in financial and business matters that the
Subscriber is capable of reading and interpreting financial statements and
evaluating the merits and risk of an investment in the Securities and has the
net worth to undertake such risks. The investment contemplated hereby is the
result of arm’s length negotiation between the Subscriber and the Company.

 

(e)     No General Solicitation. The Subscriber was not offered or sold the
Securities, directly or indirectly, by means of any form of general advertising
or general solicitation, including, but not limited to, the following: (1) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar medium of or broadcast over television or radio;
or (2) to the knowledge of the undersigned, any seminar or meeting whose
attendees had been invited by any general solicitation or general advertising.

 

(f)     Seek Advice. The Subscriber has obtained, to the extent the Subscriber
deems necessary, the Subscriber’s own personal professional advice with respect
to the risks inherent in the investment in the securities, and the suitability
of an investment in the Securities in light of the Subscriber's financial
condition and investment needs;

 

(g)     Investment Risks. The Subscriber recognizes that the Securities as an
investment involves a high degree of risk, including those set forth under the
risk factors contained in the Documents.

 

(h)     Effect and Time of Representations. The information provided by the
Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof. The Subscriber
understands that the Company's determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
"Securities Act"), which is based upon non-public offerings and applicable to
the offer and sale of the Securities, is based, in part, upon the
representations, warranties, and agreements made by the Subscriber herein. The
Subscriber consents to the disclosure of any such information, and any other
information furnished to the Company, to any governmental authority or
self-regulatory organization, or, to the extent required by law, to any other
person.

 

(i)     Restrictions on Transfer; No Market for Securities. The Subscriber
acknowledges that (i) the purchase of the Securities is a long-term investment;
(ii) the Subscriber must bear the economic risk of investment for an indefinite
period of time because the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, the
Securities cannot be resold unless an exemption from the registration
requirements of such laws are available; (iii) there is presently no market for
the Securities and the Subscriber may be unable to liquidate the Subscriber’s
investment in the event of an emergency, or pledge the Securities as collateral
for a loan; and (iv) the transferability of the Securities is restricted and (A)
requires conformity with the restrictions contained in paragraph 3 below and (B)
legends will be placed on the certificate(s) representing the Securities
referring to the applicable restrictions on transferability.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
2

--------------------------------------------------------------------------------

 

 

(j)     No Backup Withholding. The Subscriber certifies, under penalties of
perjury, that the Subscriber is NOT subject to the backup withholding provisions
of Section 3406(a)(i)(C) of the Internal Revenue Code.

 

(k)     Restrictive Legend. Stop transfer instructions will be placed with the
transfer agent for the Securities, and a legend may be placed on any certificate
representing the Securities substantially to the following effect:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS. AS SUCH,
THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND
NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.

 

(l)     Placement Agent. The Subscriber understands that GVC Capital LLC is
acting as Placement Agent (the “Placement Agent”) to the Company on this
transaction. The Company will pay the Placement Agent a 2% non-accountable
expense allowance and a sales commission of 8% of the gross proceeds of this
Offering (reduced to 4% for management, director and company referred
investors). The Placement Agent may re-allow a portion of the commission to
participating selling agent. The Company will also sell to the Placement Agent,
for nominal consideration, warrants to purchase 10% of the Common Shares sold in
this Offering. The Placement Agent Warrants will be exercisable until five (5)
years after the Final Closing of the Offering.

 

(m)     Notice of Change. The Subscriber agrees that it will notify the Company
in writing promptly (but in all events within thirty (30) days after the
applicable change) of any actual or anticipated change in any facts or
circumstances, which change would make any of the representations and warranties
in this Subscription Agreement untrue if made as of the date of such change
(after giving effect thereto).

 

3.     Restricted Nature of the Securities; Investment Intent. The Subscriber
has been advised and understands that (a) the Securities have not been
registered under the Securities Act or applicable state securities laws and that
the securities are being offered and sold pursuant to exemptions from such laws;
(b) the Documents have not been filed with or reviewed by any state securities
administrators because of the limited nature of the offering; (c) the Company
will not register the Securities under the Act or any state securities laws, or
take any action to make any exemption from any such registration provisions
available to investors who wish to resell the Securities. The Subscriber
represents and warrants that the Securities are being purchased for the
Subscriber’s own account and for investment purposes only, and without the
intention of reselling or redistributing the same; the Subscriber has made no
agreement with others regarding any of the Securities; and the Subscriber’s
financial condition is such that it is not likely that it will be necessary to
dispose of any of such Securities in the foreseeable future. The Subscriber is
aware that, in the view of the SEC, a purchase of such securities with an intent
to resell by reason of any foreseeable specific contingency or anticipated
change in market value, or any change in the condition of the Company, or in
connection with a contemplated liquidation settlement of any loan obtained for
the acquisition of such securities and for which such securities were pledged,
would represent an intent inconsistent with the representations set forth above.
The Subscriber further represents and agrees that if, contrary to the foregoing
intentions, the Subscriber should later desire to dispose of or transfer any of
such Securities in any manner, the Subscriber shall not do so unless and until
the Subscriber shall have first delivered to the Company a written notice
declaring such holder's intention to effect such transfer and describe in
sufficient detail the manner and circumstances of the proposed transfer, which
notice shall be accompanied either by a written opinion of legal counsel who
shall be reasonably satisfactory to the Company, which opinion shall be
addressed to the Company and reasonably satisfactory in form and substance to
the Company's counsel, to the effect that the proposed sale or transfer is
exempt from the registration provisions of the Act and all applicable state
securities laws, or by a "no action" letter from the SEC to the effect that the
transfer of the Securities without registration will not result in
recommendation by the staff of the Commission that action be taken with respect
thereto.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
3

--------------------------------------------------------------------------------

 

 

4.     Residence. The Subscriber represents and warrants that the Subscriber is
a bona fide resident of, is domiciled in and received the offer and made the
decision to invest in the Securities in the state set forth on the signature
page hereof, and the Securities are being purchased by the Subscriber in the
Subscriber’s name solely for the Subscriber’s own beneficial interest and not as
nominee for, or on behalf of, or for the beneficial interest of, or with the
intention to transfer to, any other person, trust or organization, except as
specifically set forth in this Subscription Agreement.

 

5.     Investor Qualification. The Subscriber represents and warrants that the
Subscriber is an “accredited investor” as that term is defined in Regulation D
under the Securities Act because the Subscriber comes within at least one
category marked below. The Subscriber further represents and warrants that the
information set forth below is true and correct. ALL INFORMATION IN RESPONSE TO
THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED BY LAW. The
Subscriber agrees to furnish any additional information which the Company deems
necessary in order to verify the answers set forth below. (Please check all that
apply.)

 

Category I                         The Subscriber is an individual (not a
partnership, corporation, etc.) whose individual net worth, or joint net worth
with the Subscriber’s spouse, presently exceeds $1,000,000.

 

Explanation. In calculation of net worth the Subscriber may include equity in
personal property and real estate, excluding the Subscriber’s principal
residence but including any negative net worth related to Subscriber’s principal
residence and also including any increase in indebtedness secured by the
Subscriber’s principal residence incurred within the preceding 60 days (unless
such increase occurred in connection with the purchase of such residence), cash,
short term investments, stocks and securities. Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.

 

Category II                         The Subscriber is an individual (not a
partnership, corporation, etc.) who had an individual net income in excess of
$200,000 in each of the last two years, or joint income with his/her spouse in
excess of $300,000 in each of the last two years, and has a reasonable
expectation of reaching the same income level in the current year.

 

Category III                         The Subscriber is an executive officer or
director of the Company.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
4

--------------------------------------------------------------------------------

 

 

Category IV                         The Subscriber is a bank as defined in
Section 3(a)(2) of the Securities Act; a savings and loan as defined in Section
3(a)(5)(A) of the Securities Act; an insurance company as defined in Section
2(13) of the Securities Act; a broker or dealer registered pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); an investment
company registered under the Investment Company Act of 1940, as amended (the
“Investment Company Act”), or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment adviser, or if
the employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors (this includes IRAs). (Note: If you check this category,
the Company may request additional information regarding investment company and
ERISA issues.)

 



 

 

 

 

 

 

 

 

 

(describe entity)



 





Category V                        The Subscriber is a private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended.



 

 

 

(describe entity)

   





  

Category VI                      The Subscriber is an entity with total assets
in excess of $5,000,000 which was not formed for the purpose of investing in the
Securities and which is one of the following:

 





 

                           a corporation; or

 

 

                             a partnership; or      

                           a business trust; or

                                 a tax-exempt organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended.           (describe
entity)







 

Category VII                        The Subscriber is an entity all the equity
owners of which are “accredited investors” within one or more of the above
categories. If relying upon this category alone, each equity owner must complete
a separate copy of this Agreement.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
5

--------------------------------------------------------------------------------

 

 





 

 

 



 

(describe entity)

   







 

Category VIII                   The Subscriber is a trust with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Securities, whose purchase is directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

6.     All investors are required to answer the following questions:

 

Education and
Degrees:                                                                                                                             
       

 

Employer:                                                                                                                                                    
         

 

Employer's
Address:                                                                                                                                           

 

                                                                                                                                

 

Nature of
Occupation:                                                                                                                                         

 

Position and
Duties:                                                                                                                                    
       

  

Other prior occupations or duties during past five years (indicating employer,
title, principal responsibilities and years of service):

 





 

 

 









 

Professional licenses or registrations held, including bar admissions,
accounting certificates, real estate brokerage licenses, and SEC or state
broker-dealer registrations:

 





 

 

 

   









 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
6

--------------------------------------------------------------------------------

 

 





Provide the following information as to any Subscriber that is a partnership,
corporation, trust or other entity:



 

(1)   List name of person(s) making investment decision on behalf of such
entity:

 





 



 











(2)   List names of each partner, stockholder or trustee:

 





 



 





 



 





 



 













(3)  Indicate date of formation of partnership, corporation or trust and
jurisdiction of formation:

 





 



 

(4)   Indicate whether the partnership, corporation or trust was formed to
acquire the Securities (please check one):            Yes           No

 

(5)   Federal Tax Identification
Number:                                                                         

 

(6)   Nature of business of Subscriber:

 





 



 









 



 









 



 

Investment Experience.

 

The undersigned has made the following type of investments in the past five
years:

 



Stock

(

 

)

 

 

 

 

Bonds

(

 

)

 

 

 

 

Non-marketable Securities

(

 

)

 

 

 

 

Limited Partnerships

(

 

)

 

 

 

 

Venture Capital Investments

(

 

)

 

 

 

 

Speculative Investments (   )



  

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
7

--------------------------------------------------------------------------------

 

 

The undersigned has invested during the past five years in excess of (check the
largest applicable):

 



$ 50,000

(

 

)

$ 100,000

(

 

)

$ 250,000  

(

 

)

$ 500,000

(

 

)

$1,000,000

(

 

)

$5,000,000 (   )



  

Financial Information

 

Net Worth. The undersigned's net worth (or, if a natural person, the joint net
worth of the undersigned and his or her spouse) is in excess of:

 

(

 

)

$200,000

(

 

)

$1,000,000

(

 

)

$250,000

(

 

)

$2,500,000

(

 

)

$500,000

(

 

)

$5,000,000

(

 

)

$750,000

(

 

)

None of the above

 

For purposes of this question, net worth is defined as the excess of total
assets at fair market value over total liabilities, excluding the undersigned’s
principal residence.

 

Income of Subscriber. The undersigned's income (see Appendix A for the
definition of “income”) for the calendar years (or fiscal years, if different)
ended in 2011 and 2012, and his, her or its expected income for the calendar
year (or fiscal different) ending in 2013, is in excess of:

 

2011

2012

2013 (expected)

                                 

(

 

)

$

50,000

(

 

)

$

50,000

(

 

)

$

50,000

 

(

 

)

$

100,000

(

 

)

$

100,000

(

 

)

$

100,000

 

(

 

)

$

200,000

(

 

)

$

200,000

(

 

)

$

200,000

 

(

 

)

$

500,000

(

 

)

$

500,000

(

 

)

$

500,000

 

(

 

)

$

1,000,000

(

 

)

$

1,000,000

(

 

)

$

1,000,000

 

 

 

Income of Subscriber and Spouse. If the Subscriber is an individual, the joint
incomes (see Appendix A) of the undersigned and his or her spouse for the
calendar years ended in 2011 and 2012, and their expected income for the
calendar year 2013, is in excess of:

 

2011

2012

2013 (expected)

                                 

(

 

)

$

50,000

(

 

)

$

50,000

(

 

)

$

50,000

 

(

 

)

$

100,000

(

 

)

$

100,000

(

 

)

$

100,000

 

(

 

)

$

200,000

(

 

)

$

200,000

(

 

)

$

200,000

 

(

 

)

$

500,000

(

 

)

$

500,000

(

 

)

$

500,000

 

(

 

)

$

1,000,000

(

 

)

$

1,000,000

(

 

)

$

1,000,000

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
8

--------------------------------------------------------------------------------

 

 

Foreign Investor Status.

 

To answer this question, please refer to the definition of "U.S. Person" set
forth in Appendix A. The undersigned qualifies as a foreign investor if he is
not a U.S. Person.

 

The undersigned represents that (please initial if applicable):

 

                                            The undersigned qualifies as a
foreign investor as described above in this Section 6.

 

 

7.              FINRA.

 

(a)     Are you a member of FINRA1, a person associated with a member of FINRA2,
or an affiliate of a member?

 

Yes                          No           

 

 

If "Yes," please list any members of FINRA with whom you are associated or
affiliated.

 

 

(b)      If you are a corporation, are any of your officers, directors or 5%
shareholders a member of FINRA, a person associated with a member of FINRA, or
an affiliate of a member?

 

Yes          

No           

 

If "Yes," please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.

 









 



 









 



  

8.      Authority. The undersigned, if other than an individual, makes the
following additional representations:

 

 

--------------------------------------------------------------------------------

1

FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.

 



2

FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA. Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member." In addition, an organization of any kind is
a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."



 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
9

--------------------------------------------------------------------------------

 

 

(a)     The Subscriber was not organized for the specific purpose of acquiring
the Securities;

 

(b)     The Subscriber is fully authorized, empowered and qualified to execute
and deliver this Subscription Agreement, to subscribe for and purchase the
Securities and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and

 

(c)     This Subscription Agreement has been duly authorized by all necessary
action on the part of the Subscriber, has been duly executed by an authorized
officer or representative of the Subscriber, and is a legal, valid and binding
obligation of the Subscriber enforceable in accordance with its terms.

 

9.             Use of Proceeds. The Subscriber acknowledges that any proceeds
from the sale of the Common Shares will be used by the Company as described in
the Memorandum.

 

10.           Compliance with Laws; No Conflict. The execution and delivery of
the Subscription Agreement by or on behalf of the Subscriber and the performance
of the Subscriber’s obligations under, and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.

 

11.           Reliance on Representations. The Subscriber understands the
meaning and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon. The Subscriber acknowledges that the
Company has relied and will rely upon the representations and warranties of the
Subscriber in this Subscription Agreement. The Subscriber agrees to indemnify
and hold harmless the Company and any selling agent (including for this purpose
their employees, and each person who controls either of them within the meaning
of Section 20 of the Exchange Act) from and against any and all loss, damage,
liability or expense, including reasonable costs and attorney's fees and
disbursements, which the Company, or such other persons may incur by reason of,
or in connection with, any representation or warranty made herein not having
been true when made, any misrepresentation made by the Subscriber or any failure
by the Subscriber to fulfill any of the covenants or agreements set forth
herein, or in any other document provided by the Subscriber to the Company.

 

12.           Transferability and Assignability. Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber. The Subscriber agrees that the Subscriber may not
cancel, terminate, or revoke this Subscription Agreement or any agreement of the
Subscriber made hereunder (except as otherwise specifically provided herein) and
that this Subscription Agreement shall survive the death or disability of the
Subscriber and shall be binding upon the Subscriber's heirs, executors,
administrators, successors, and assigns.

 

13.           Survival. The representations and warranties of the Subscriber set
forth herein shall survive the sale of the Securities pursuant to this
Subscription Agreement.

 

14.           Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows: if to the Subscriber, to the address set forth below; and
if to the Company to the address at the beginning of this Subscription
Agreement, or to such other address as the Company or the Subscriber shall have
designated to the other by like notice.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
10

--------------------------------------------------------------------------------

 

 

15.           Counterparts. This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.

 

16.           Governing Law. This Subscription Agreement shall be governed by
and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Colorado. The parties hereby consent to the
non-exclusive jurisdiction of the courts of the State of Colorado and any
federal or state court located in Denver, Colorado for any action arising out of
this Subscription Agreement.

 

17.           Entire Agreement. This Agreement, including the appendices hereto,
constitutes the entire agreement, and supersedes all prior agreements or
understandings, among the parties hereto with respect to the subject matter
hereof.

 

IN NO EVENT WILL THE COMPANY, THE PLACEMENT AGENT, OR ANY OF THEIR AFFILIATES OR
THE PROFESSIONAL ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF
OPERATIONS OF THE COMPANY ARE NOT AS PROJECTED IN THE MEMORANDUM. INVESTORS MUST
LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE FINANCIAL,
TAX AND OTHER CONSEQUENCES OF INVESTING IN THE SECURITIES.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
11

--------------------------------------------------------------------------------

 

 

18.           Title. Manner in Which Title is To Be Held.

 

Place an “X” in one space below:

 



(a)

 

 

Individual Ownership

(b)

 

 

Community Property

(c)

 

 

Joint Tenant with Right of Survivorship (both parties must sign)

(d)

 

 

Partnership

(e)

 

 

Tenants in Common

(f)

 

 

Corporation

(g)

 

 

Trust

(h)

 

 

Other (Describe):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please print above the exact name(s) in which the Securities are to be held.



 

19.           State of Residence. The Subscriber’s state of residence and the
state in which the Subscriber received the offer to invest and made the decision
to invest in the Securities is                                        .

 

20.     Date of Birth. (If an individual) The Subscriber’s date of birth is:
          .

 

21.     Liquidity. I represent that I have full and a complete understanding
that a private placement is an illiquid investment and I have no liquidity needs
with regards to this investment.      

Initial                

 

 

 

SIGNATURES BEGIN ON NEXT PAGE

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
12

--------------------------------------------------------------------------------

 

 

SIGNATURES

 

The Subscriber hereby represents that it has read this entire Subscription
Agreement.

 

Dated: 

 

 

 

INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)

 

 

 

Address to Which Correspondence

 

 

Should be Directed

 

 

 

 

 

 

 

 

 

Signature (Individual)

 

 

 

 

 

 

 

 

 

 

 

Signature (All record holders should sign)

 

City, State and Zip Code

 

 

 

 

 

 

Name(s) Typed or Printed 

 

Tax Identification or Social Security Number

 

 

 

 

 

(                     )

 

 

Telephone Number

 

 

 

 

 

 

 

 

Email Address

 

 

 

 

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
13

--------------------------------------------------------------------------------

 

 

 

CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY

 

 

 

 

       

Name of Entity

 

Address to Which Correspondence Should be Directed

 

 

 

 

         

 

 

 

By:

 

 

 

 

*Signature

 

City, State and Zip Code

 

 

 

 

Its:

 

 

 

 

Title

 

Tax Identification or Social Security Number

 

 

 

 

 

 

 

(                     )



Name(s) Typed or Printed 

 

Telephone Number

 

 

 

 

 

 

 

 

 

 

 

Email Address

 

*If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.

 

 

CERTIFICATE OF SIGNATORY

 

To be completed if Securities are being subscribed for by an entity.

 

     I,                               , am the                               
                of                                                                          
(the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.

 

IN WITNESS WHEREOF, I have hereto set may hand this ______ day of _______, 2013.

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
14

--------------------------------------------------------------------------------

 

 

 

ACCEPTANCE

 

 

This Subscription Agreement is accepted as of                          , 2013

 

 

 

OMNI BIO PHARMACEUTICAL, INC.

                     By:      

Robert Ogden

       

Chief Financial Officer

                     Date:    

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
15

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

DEFINITIONS

 

Affiliate

 

The term “affiliate” means a company which controls, is controlled by, or is
under common control with a member, and is presumed to include:

                a.  a company will be presumed to control a member if the
company beneficially owns 10 percent or more of the outstanding voting
securities of a member which is a corporation, or beneficially owns a
partnership interest in 10 percent or more of the distributable profits or
losses of a member which is a partnership;

                b.  a member will be presumed to control a company if the member
and persons associated with the member beneficially own 10 percent or more of
the outstanding voting securities of a company which is a corporation, or
beneficially own a partnership interest in 10 percent or more of the
distributable profits or losses of a company which is a partnership;

 

Immediate family 

 

The term “immediate family” includes your parents, mother-in-law/father-in-law,
husband/wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, and any other person who is supports you,
directly or indirectly, to a material extent.

 

Income 

 

The Securities and Exchange Commission offers the following guidelines in
calculating income of individuals:   Proprietorship revenues do not represent
income unless operating expenses are deducted; an employee's salary may be a
useful figure in determining income provided significant expenses were not
incurred in earning the salary.  One possible method of computing income is as
follows: individual adjusted gross income as reported on a federal tax return
increased by the following amounts: (i) any deduction for long term capital
gains under Section 1202 of the Internal Revenue Code (the "Code"), (ii) any
deduction for depletion under Section 611 et. seq.  of the Code, (iii) any
exclusion for interest under Section 103 of the Code, and (iv) any losses of a
partnership allocated to the individual limited partner as reported on Schedule
E of Form 1099 (or any successor report). For purposes of question (3b),
adjusted gross income should not include amounts attributable to a spouse and
should be increased by the amount described above, not including amounts
attributable to a spouse.

 

For partnerships, corporations and trusts and other entities, income means gross
revenues less all  expenses, as reported on a federal income tax return.

 

Member 

 

FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
16

--------------------------------------------------------------------------------

 

 

Person associated with a member

 

FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."

 

U.S. Person

 

"U.S. Person" means: (a) any natural person resident in the United states; (b)
any partnership or corporation organized or incorporated under the laws of the
United States; (c) any estate of which any executor or administrator is a U.S.
person; (d) any trust of which any trustee is a U.S. person; (e) any agency or
branch of a foreign entity located in the United States; (f) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(g) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (h) any partnership or
corporation if: (i) organized or incorporated under the laws of any foreign
jurisdiction; and (ii) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a) of
Regulation D under the Act) who are not natural persons, estates or trusts.
Notwithstanding this definition of U.S. Person, the following shall not be
deemed a U.S. Person: (a) any discretionary account or similar account (other
than an estate or trust) held for the benefit or account of a non-U.S. Person by
a dealer or other professional fiduciary organized, incorporated, or (if an
individual) resident in the United States; (b) any estate of which any
professional fiduciary acting as executor or administrator is a U.S. Person if:
(i) an executor or administrator of the estate who is not a U.S. Person has sole
or shared investment discretion with respect to the assets of the estate; and
(ii the estate is governed by foreign law; (c) any trust of which any
professional fiduciary acting as trustee is a U.S. Person, if a trustee who is
not a U.S. Person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. person; (d) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country; (e) any agency
or branch of a U.S. Person located outside the United States if: (i) the agency
or branch operates for valid business reasons; and (ii) the agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (f) the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans. "United States" means the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia.

 

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
17

--------------------------------------------------------------------------------

 

 

APPENDIX B

 

GVC Capital LLC

 

Privacy Policy Concerning Clients' Financial Information Dated January 1, 2013

 

This privacy disclosure statement puts in writing the privacy policies that GVC
follows. Our policy is based on the recognition that our clients have an
expectation that non-public personal information will be kept confidential. We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.

Information about you is collected in the normal course of business for purposes
of providing services to you. This information is not collected for resale. We
provide information to unaffiliated third parties that is necessary for us to
provide services to you. The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.

 

Categories of Non-public Information We Collect In the Normal Course of
Business:

1. Information you provide in establishing an account. This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.

2. Information about your transactions. This includes information obtained from
you concerning a transaction that we have done on your behalf. We also have
information about assets held for you. If your account was transferred to us, we
may have received information from another financial institution. Our Brokerage
services are introduced by us to a clearing firm that effects transactions and
maintains assets for you. We have access to information about these transactions
and assets. We anticipate that the clearing firm will separately provide you
with their privacy policies concerning client financial information that is
collected or available to them.

 

Categories of Non-public Information That is Disclosed:

We do not disclose any non-public personal information about our clients or
former clients to anyone, except as required or permitted by law. Examples of
such disclosures include:

1. All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us. For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.

2. Any information that is compelled to be produced by law, such as pursuant to
a subpoena issued by a court.

3. Information provided with your consent or at your direction, such as
disclosure to a non-affiliated mortgage lender with whom you are applying for a
mortgage loan.

4. Information to a financial institution where your account is transferred.

5. Information provided by us to non-affiliated third parties that assist us in
providing our services to you such as data processing firms that prepare and
print your account statements.

 

Parties to Whom We May Disclose Non-public Information

We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:

 

1.

Non-financial Entities. Such entities include persons we engage to prepare
confirmations, account statements and other account records and transfer agents
to permit the issuance of security certificates to you.

 

2.

Financial Entities. Such entities include a clearing firm that is a securities
broker-dealer that we introduce transactions or accounts in certain types of
security products.

 

Our Policies Protecting the Confidentiality of Information About You

We restrict access to non-public personal information about you to those
employees and non-affiliated third parties who need to know that information so
as to enable us to provide products and services to you.

Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
18

--------------------------------------------------------------------------------

 

 

Non-affiliated third parties include our clearing firm or others that:

1. Prepare confirmations, account statements and other records of your account.

2. Transmit trade information to securities regulators and other government
agencies as required by applicable rules.

3. Regulate our business in accordance with applicable law.

4. Maintain accounts.

5. Facilitate the clearing and settlement of transactions.

6. Such other parties as permitted by law.

We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your non-public personal
information.

Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel. Account executives are provided with
transaction records of accounts that they have responsibility for servicing.
Electronic records are maintained on secure computers that are password
protected. Employees undergo background checks as a condition of employment.

 

We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services. If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.

 

GVC CAPITAL BUSINESS CONTINUITY PLANNING

 

GVC Capital LLC has developed a Business Continuity Plan on how we will respond
to events that significantly disrupt our business. Since the timing and impact
of disasters and disruptions is unpredictable, we will have to be flexible in
responding to actual events as they occur. With that in mind, we are providing
you with this information on our business continuity plan.

 

Contacting Us – If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at www.gvccap.com.

 

Our Business Continuity Plan – We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business. In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption. Our business continuity plan addresses: data
back up and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and
regulators; alternate physical location of employees; critical supplier,
contractor, bank and counter-party impact; regulatory reporting; and assuring
our customers prompt access to their funds and securities if we are unable to
continue our business.

 

Varying Disruptions – Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole region.
Within each of these areas, the severity of the disruption can also vary from
minimal to severe. In a disruption to only our firm or a building housing our
firm, we will transfer our operations to a local site when needed and expect to
recover and resume business within an hour. In a disruption affecting our
business district, city, or region, we will transfer our operations to a site
outside of the affected area, and recover and resume business within a few
hours. In either situation, we plan to continue in business, transfer operations
to our clearing firm if necessary, and notify you through our web site
[www.gvccap.com] or a telephone recording from our main line, [303-694-0862] how
to contact us. If the significant business disruption is so severe that it
prevents us from remaining in business, we will assure our customer’s prompt
access to their funds and securities.

 

For more information – If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO 80111.

 

Complaints, Concerns, or Questions may be directed to:

Vicki Barone (303) 694-0862

GVC Capital LLC

5350 S. Roslyn St. Suite 400

Greenwood Village, CO 80111

 

 
Omni Bio Pharmaceutical, Inc. Subscription Agreement
19

--------------------------------------------------------------------------------

 

 

Omni Bio Pharmaceutical, inc.

 

SUBSCRIPTION INSTRUCTIONS

 

 

All persons who wish to subscribe for the securities of Omni Bio Pharmaceutical,
Inc. (the "Company") in accordance with the terms of the Subscription Agreement
(attached) must carefully read and execute the attached documents according to
the following instructions and return them to GVC Capital LLC (the "Placement
Agent "), at 5350 S. Roslyn Street, Suite 400, Greenwood Village, Colorado
80111, Attention: Michael Donnelly.

 

 

INSTRUCTIONS

 

1.     Complete and execute the Subscription Agreement as follows:

 

a.     Complete the information on pages 1, 4-12 if appropriate.

 

b.     Date and sign in the appropriate spaces on page 13 if subscribing as an
individual (includes Community Property, Joint Tenants, Tenants-in-Common) or on
page 14 if subscribing as a Corporation, Partnership, Trust, Retirement Account
or other entity .

 

c.     Be sure to complete the information on the signature page, including
address, telephone number, and Social Security or Tax Identification Number.

 

 

2.     Return the completed documents to the Placement Agent along with your
check payable to "Omni Bio Pharmaceutical, Inc. Escrow Account”; or wire your
subscription funds to the escrow account as follows:

 

Receiving Bank Name:                        Steele Street Bank and Trust

55 Adams Street

Denver, CO 80206

ABA Routing Number:                      102007008

Account Number:                               10045910

Name of Account:                              Omni Bio Pharmaceutical, Inc.
Escrow Account

 

3.

IF YOU ARE NOT CURRENTLY A CUSTOMER OF GVC CAPITAL, ENCLOSE A COPY OF DRIVER’S
LICENSE OR PASSPORT,

 

 

If you have any questions please call Vicki Barone at (720) 488-4721.

 

 

 

Omni Bio Pharmaceutical, Inc. Subscription Agreement

20